TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00593-CV





Margaret T. Shafer dba Alancor International One, Appellant


v.


Sam C. Berry and Barbara Ballard, Appellees





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. C95-271A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Joint Motion
Filed:   March 20, 1996
Do Not Publish